DETAILED ACTION
Claims 1-30 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Examiner’s Notes
The Examiner cites particular sections in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Specification
The use of the terms ORACLE, MICROSOFT, SYBASE, LINUX, GOOGLE, TENSORFLOW, CAFFE, BOOST, CHAINER, KERAS, DEEPLEARNING4J, PYTORCH, BLUETOOTH, GOOGLE CHROME, AZURE, and AMAZON WEB SERVICES which are trade names or marks used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the terms.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claims 6, 8, 12, 17, 19, 20, 22, and 24-30 are objected to because of the following informalities:  
Claim 6: “the change” (line 2) should have been –the first change—.
Claim 8: “the fluid” (line 4) should have been –fluid—.
Claim 12: “a cooling” (lines 3-4) should have been –the cooling—.
Claim 17: “enable flow” (line 3) and “a cooling” (lines 3-4) should have been –enable the flow— and –the cooling—, respectively.
Claim 19: “the at” (line 4) should have been –at—.
Claim 20: “the at” (line 2) should have been –at—.
Claim 22: “enable flow” (line 3) and “a cooling” (lines 3-4) should have been –enable the flow— and –the cooling—, respectively.
Claim 24: “the at” (line 4) should have been –at—.
Claim 25: “the at” (line 2) should have been –at—.
Claim 26: “datacenter” (line 1) should have been –a datacenter—.
Claims 27-30 inherit the features of claim 26 and are objected to accordingly. 
Appropriate corrections are required. Applicant is advised to review the entire claims for further needed corrections.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 25 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 20. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 10, and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation “a tubing” (lines 2-3) and “the tubing” (line 3). It is not clear if these limitations are referring to the “tube” recited in claim 1 or to a separate tubing that associates the claimed “first flow controller” with the “second flow controller”.
In view of Fig. 3 of the instant application, the Examiner will consider these limitations as referring to the limitation “a tube” previously recited in claim 1; i.e. the limitations “a tubing” and “the tubing” recited in claim 8 as referring to –the tube— and –the tube—, respectively.
Claim 10 recites the limitation “a server tray” (line 3). It is not clear if this limitation is referring to “a server tray or box” previously recited in claim 1 or to a different server tray.
For the following analysis, the Examiner will consider this limitation as referring to “a server tray or box” as recited in claim 1; i.e. the limitation “a server tray” as referring to –the server tray or box—.
Claim 29 recites the limitation “the provided path” (line 2). Neither claim 29 nor claim 26 recite a “provided path” prior to this limitation but claim 28 recites “a provided path” in line 2. Therefore, it is not clear if the limitation recited claim 29 should have been –a provided path—or if claim 29 should depend on claim 28.
For the following analysis, the Examiner will consider claim 29 as depending on claim 28; i.e. the limitation “The method of claim 26” (line 1) as referring to –The method of claim 28—.

Allowable Subject Matter
Claims 1-5, 7, 9, 11, 13-16, 18, 21, and 23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Cui et al. (US 2018/0242478 A1; hereinafter Cui) discloses a system for controlling cooling liquid flow attached to a server tray. However, Cui does not explicitly disclose a cooling manifold with a first flow controller and a second flow controller with a tube between such that the first flow controller is moveable relative to dimensions of the cooling manifold and the second controller to be mated with a rack manifold as recited in the claims.
Gao et al. (US 2020/0253089 A1; hereinafter Gao) discloses a cooling system for controlling cooling liquid flow attached to a server tray. However, Gao does not explicitly disclose a cooling manifold with a first flow controller and a second flow controller with a tube between such that the first flow controller is moveable relative to dimensions of the cooling manifold and the second controller to be mated with a rack manifold as recited in the claims
Therefore, in view of the limitations “a first flow controller within a cooling manifold and associated with a second flow controller and with a tube there between, the first flow controller to be movable in at least one direction relative to dimensions of the cooling manifold, the first flow controller to be positioned for mating with a server tray or box and the second flow controller to be mated with a rack manifold” recited in claim 1, the similar limitations recited in claims 11, 16, and 21, and the other limitations recited therewith, claims 1, 11, 16, and 21, in their entirety, present subject matter that is novel and non-obvious over the prior art.
Consequently, claims 1, 11, 16, and 21 are allowed. Claims 2-5, 7, 9, 13-15, 18, and 23 are also allowed due to their dependency on allowable independent claims 1, 11, 16, and 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 8, 10, and 29 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 6, 8, 12, 17, 19, 20, 22, and 24-30 would be allowable if rewritten or amended to overcome the corresponding claim objections set forth in this Office action.

CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2018/0242478 A1 by Cui et al. discloses a system for controlling cooling liquid flow attached to a server tray.
US 2020/0253089 A1 by Gao et al. discloses a cooling system for controlling cooling liquid flow attached to a server tray.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umut Onat whose telephone number is (571)270-1735. The examiner can normally be reached M-Th 9:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung (Sam) S Sough can be reached on (571) 272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UMUT ONAT/Primary Examiner, Art Unit 2194